Opinion
KEENAN, J.
Patricia Sue Yeargain appeals from a decision in which the Industrial Commission held that her educational program did not qualify as a “reasonable and necessary vocational rehabilitation training service” under Code § 65.1-88. We affirm the commission’s decision based on our finding that Yeargain’s program of study is not a reasonable and necessary vocational rehabilitation training service as defined by the Supreme Court in City of Salem v. Colegrove, 228 Va. 290, 321 S.E.2d 654 (1984).
Yeargain, who is now thirty-six years of age, sustained a compensable injury to her left knee on April 16, 1983, during her employment with Daniel International (Daniel). Yeargain had been employed as a welder with Daniel for eighteen months when the accident occurred. She was earning $544 a week. At this rate, Yeargain would have earned an annual salary of over $28,000 had she remained on the job. She is currently receiving compensation benefits of $234.67 a week for temporary partial work incapacity.
In July 1983, Yeargain had surgery performed on her knee. In February 1984, she was examined by Dr. Richard Bernard Caspari, who reported that she suffered from a “degenerative joint disease involving the femoral condyle and tibial plateau.” Dr. Caspari found a permanent partial disability of fifty percent of the lower extremity and stated that Yeargain was unable to perform a job involving lifting more than fifteen pounds, prolonged standing, stair climbing, squatting, kneeling or running. In his report of December 14, 1987, Dr. Caspari stated that Yeargain will “have continued difficulty in the future with the progression of her de*84generative arthritis, and will require future surgery up and to and including a total knee replacement at a later age.”
On her own initiative, Yeargain enrolled at the John Tyler Community College in the winter of 1984. She took a course in blueprinting to learn this skill for construction work. After being informed that her knee injury would prevent her from pursuing a career in construction, she changed her area of study to engineering. Shortly thereafter, she transferred to J. Sargeant Reynolds Community College. Due to the course schedule there, she found it necessary to change her field of study once again. Yeargain graduated from J. Sargeant Reynolds Community College in the spring of 1987 with an associates degree in business administration.
In the fall of 1987, Yeargain enrolled in the University College at the University of Richmond. Her schedule consisted of classes in marketing, western civilization and the American revolution. She currently is pursuing a bachelors degree in applied studies. Yeargain testified that after completing this degree, she plans to find employment in the area of public administration with the state or a county. She hopes eventually to become a county administrator.
While pursuing her studies, Yeargain has continued to work full-time as a receptionist and clerical worker. She attends school part-time, taking three courses per semester. Yeargain testified that at this rate, she should complete her degree requirements by December 1990. She has already completed sixty of the one hundred and twenty credit hours required to obtain her degree.
On appeal, Yeargain argues that her proposed program of study is a “reasonable and necessary vocational rehabilitation training service,” as contemplated by Code § 65.1-88. Thus, she contends that Daniel should be required to pay her remaining tuition and costs at the University of Richmond. Daniel argues that Yeargain’s schooling does not rise to the dignity of a “specific skill or trade” as required by Colegrove, and therefore, that Yeargain is responsible for these payments.
The issue whether Yeargain’s proposed educational program is a “reasonable and necessary vocational rehabilitation training service” authorized by Code § 65.1-88 is a mixed ques*85tion of law and fact. Colegrove, 228 Va. at 293, 321 S.E.2d at 656. There are two purposes underlying vocational rehabilitation training: “to restore the employee to gainful employment and to relieve the employer’s burden of future compensation.” Id. at 294, 321 S.E.2d at 656. The Supreme Court has defined the term “vocational” in Code § 65.1-88 as relating to “training in a specific skill or trade” and “rehabilitation” as “the process of restoring an individual. . . to a useful and constructive place in society through some form of vocational ... or therapeutic retraining. . . .” Id. (quoting Low Splint Coal Co. v. Bolling, 224 Va. 400, 407 n.2, 297 S.E.2d 655, 668 n.2 (1982)) (citations omitted). Thus, the type of services contemplated by the legislature in enacting Code § 65.1-88 are those designed to assist a disabled employee in learning a new skill to prepare her for reemployment. Colegrove, 228 Va. at 294, 321 S.E.2d at 656.
In Colegrove, the claimant suffered a compensable injury which precluded him from returning to any work involving significant lifting, bending or stooping. He enrolled on his own initiative in a program of study in computer science at Virginia Western Community College. Ultimately, he transferred to Virginia Polytechnic Institute and State University where he pursued a four year degree in accounting. The claimant requested payment of tuition for the four years, transportation and other expenses. In denying him compensation benefits under Code § 65.1-88, the Court held that the four year program of college education embarked upon by the claimant fell far outside of the terms of the statute. Id. We find that Yeargain’s program of study likewise falls beyond the range of benefits contemplated as reasonable and necessary vocational rehabilitation training services. As Yeargain’s course schedule reveals, the degree program in applied studies consists of courses that are normally considered part of a general liberal arts education. Rather than retraining her for a specific skill or trade, the program which Yeargain proposes “undertakes to expand the claimant’s occupational horizons to embrace a wide range of business, industrial, and professional callings.” Id. Further, the economic benefits that Yeargain claims Daniel would derive from the program are purely speculative as the record is silent regarding both her salary potential and her ability to be employed in her chosen field.
*86Although we affirm the commission’s decision based on Colegrove, we note that the issue presented in this appeal raises a question for possible legislative consideration. Undoubtedly, there will be future situations where a claimant will be able to prove that a four year college education, as opposed to a technical or trade school program, is both reasonable and necessary and meets the goals of Code § 65.1-88.
Notwithstanding this fact, since the proposed program does not meet the requirements of Code § 65.1-88, as defined by the Supreme Court in Colegrove, we affirm the commission’s decision.

Affirmed.

Barrow, J., concurred.